          Case 1:20-cr-00415-KMW Document 48-1 Filed 07                     Mms ~p~y of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC#:
UNITED STATES DISTRICT COURT                                                     ---~:----.----
SOUTHERN DISRICT OF NEW YORK                                               DATE FILED: --:r-/ <if / --:J....J ~
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,
                                                                     20 Cr. 415   (1<r-A W}
                   -against-

SAIQUAN ROBINSON,
                                                                     ORDER
                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
Kimba Woods District Court:
As set forth in the Defendant's July 8, 2021, letter it is hereby:


         ORDERED that considering the voluminous discovery and §3500 materials
and considering defendant SAIQUAN ROBINSON'S limited access to                                       his
discovery and §3500 material at the Metropolitan Correction Center-(MCC)


         MCC is ORDERED to allow the defendant, SAIQUAN ROBINSON, Register
#06313-509, daily access to review all electronic and physical material in the law
library, attorney conference rooms or other appropriate areas of the jail for a total
of at least 3 hours per day, as well as allow defendant SAIQUAN ROBINSON
to be un cuffed when reviewing trial materials in the presence of defense
counsels.         This Order remams m effect until the trial in this matter is
completed, and a copy of this Order shall be made available to any unit where
SAIQUAN ROBINSON is housed.


         WHEREAS, the Court and the parties seek to ensure that SAIQUAN
ROBINSON has meaningful access to review discovery, §3500 material and
other case materials while detained by the Bureau of Prisons (MCC) in
preparation for his jury trial scheduled to commence on July 12, 2021.
SO ORDERED:


                                                                           July 8, 2021
HONORABLE KIMBA WOOD
District Judge of the SDNY                                                 Date
